ACCEPTED
                                                                                                  2013-44200
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         8/26/2015 7:08:30 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK


                              Laxton Law, PLLC
                                   ATTORNEY AT LAW
                                                                            FILED IN
                                     Delona Laxton                   14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
281-570-2588                                                          22704 Loop
                                                                     8/26/2015    494 Suite
                                                                               7:08:30 PM C
delona@laxtonlaw.com                                                     Kingwood, TX 77339
877-224-5283 (Fax)                                                   CHRISTOPHER A. PRINE
                                                                              Clerk


                                     August 26, 2015


Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

      RE:    Name:                Mario Solorzano
                                  In the Interest of J.A.F., M.F., D.F., and N.F, Minor
                                  Children
             Cause Number:        14-15-00653-CV

Dear Sir or Madam:

        I am the record Attorney of Maria Solorzano. This case originated in the 311th
court as 2013-44200 and is a Suit Affecting Parent Child Relationship. The Clerk’s
Record fee has been paid and filed, and the Fourteenth Court of Appeals filing fee has
also been paid and E-filed.
        I have been attempting to pay for and file the Reporter’s Record with the
Fourteen Court of Appeals; however, the 311th Court Reporter, Stephanie Wells, is out of
her office due to an emergency. I have called the 311th Court several times to pay for and
file the Reporter’s Record; however, the Clerk informed me that the Court Reporter is
the only person that can process the request. Court Reporter, Stephanie Wells is out of
her office until 8/28/15. I will pay the fee and file the Reporter’s Record as soon as Mrs.
Wells is available to process the request.
        Below is a timeline of my efforts in attempting to pay for and file the Reporter’s
record with the Fourteenth Court of Appeals.

   1) 8/19/2015- I called the 311th Court to request the Clerk’s Record and Reporter’s
      Record.
   2) 8/20/2015- I called the 311th Court to verify that the requested records were
      ready for payment and filing; however, Court Reporter, Stephanie Wells was
      unavailable. I also, called Court Coordinator, Victor Almendarez and left a
      voicemail, but received no call back.
   3) 8/21/2015- I received an email from Senior Clerk, Phyllis M. Washington,
      regarding payment of the Clerk Records. I promptly paid the fees for the Clerk’s
      Records; however, I was informed that the Court Reporter, Stephanie Wells, was
      out of the office due to an emergency. Mrs. Washington stated that only Mrs.
   Wells can process the Reporter Record’s request.
4) 8/24/2015- I emailed the Court Reporter with my request; however, I received an
   automated message stating that she is out of her office until August 28. Further,
   it informed me to call Court Coordinator, Victor Almendarez. I called Mr.
   Almendarez and left a voicemail regarding the request, but I did not receive a call
   back.
5) 8/25/2015- Again, I called the 311th Court to speak with Mr. Almendarez;
   however, he was not available.
6) 8/26/2015- I called Mr. Almendarez and left another voicemail. At approximately
   3:00 PM, Mr. Almendarez returned my calls and stated that he could not process
   my request because the Court Reporter was unavailable. He said that he would
   email me a letter stating that the Court Reporter is out of her office and unable to
   process the request. However, I still have not received Mr. Almendarez’s letter as
   of 6:30 PM.



                                      Sincerely yours,




                                      Delona Laxton